DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application final filed on February 03, 2020 is accepted.
Claims 1 - 10 and 12 - 16 are being considered on merits.

Drawings
The drawings filed on January 31, 2020 are accepted.

Specification
The specification filed on January 31, 2020 is accepted.

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is dependent on new claim 16 which is a subsequent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 and 12 - 16 are directed to an abstract idea without significantly more. The claims recite calculating a mathematical formula to set up a private key which would be used for 


Claim 14 is directed towards recording medium which is not limited to falling under the statutory classes of invention set forth. These claims in using the term “recording medium” in accordance with paragraph 140 of pages 30 in Applicants’ Specification, allow for the computer-readable storage medium to be signals. Based on current USPTO Policy, when the computer readable medium is not specifically defined as excluding signals i.e. non-transitory in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer readable medium may embody signals, i.e. transitory media. The Examiner notes that paragraph 140 only discloses examples of the “recording medium” and does not define the “recording medium” as excluding signals for example non-transitory. Accordingly the Examiner suggests that Applicants amend the claims to add a limitation to direct the language of the ‘recording medium’ claims to only include the non-transitory embodiment which would remove the possibility of claiming signals.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1 - 10 and 12 - 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 14 of co-pending Application No. 16/462,091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending applications anticipate or render obvious the claims in the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 8 - 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 9252954 B2 to Halevi et al., (hereafter, "Halevi") in view of Ding, J. “New cryptographic constructions using generalized LWE.”, 2012 (hereafter, “DingJ”).
Regarding claim 1, Halevi teaches an encryption method, comprising: calculating a second random matrix using a first random matrix and a secret key; [Halevi, col. 6 lines 56 – 67 discloses The public key of the exemplary scheme is the random matrix A ε Zqm×n, and the secret key is a “trapdoor matrix” T with small entries, satisfying T ∙ A = 0(mod q). The message space for the encryption scheme is the ring of m-by-m matrices of integers mod p (with the operations of matrix addition and multiplication). The scheme can work over any ring Zp, as long as p is sufficiently smaller than the LWE modulus q. To encrypt a matrix B ε Zpm×m, the encryptor chooses a random matrix S ε Zpn×m and a “small error matrix” X from the LWE error distribution. The ciphertext C is then C = A ∙ S + p ∙ X + B. One might want to keep in mind that the ciphertext is of the form (low-rank-matrix) + (small-noise-divisible-by-p) + (message). Decrypting the ciphertext involves multiplying the ciphertext by the trapdoor matrix T on the left (which gets rid of the low-rank matrix), then multiplying by T−1 mod p to eliminate the noise, B = T−1 ∙ (T ∙ C mod q) mod p. Col. 7 lines 1 – 4 discloses this works because T, X, and B are all small, hence all the entries in T ∙ (pX + B) are less than q, which means that (T ∙ C mod q) equals T ∙ (pX + B) over the integers (not just mod q), and therefore it is equal to T ∙ B mod p] generating a ciphertext corresponding to a message using the second random matrix [Halevi, col. 3 lines 24 – 56 discloses the operations comprising: receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme that comprises an encrypt function and a decrypt function; and encrypting the information B in accordance with the encrypt function of the encryption scheme to obtain the ciphertext C, where the encryption scheme utilizes at least one public key A and at least one private key T corresponding to the at least one public key A, where the information B, the ciphertext C, the at least one public key A and the at least one private key T are matrices, where B ϵ ℤpm+m, C ϵ ℤqmxm, A ϵ ℤqmxn and T ϵ ℤqmxm, where n denotes a security parameter and m, q = poly(n), where q is an odd prime number, where p is in integer, where q > p, where the encrypt function receives as inputs A and B and outputs the ciphertext C as C ← AS + pX + B(mod q), where S is a random matrix and S ⟵ $ ℤqn×m, where X is an error matrix and X ⟵ $ Ψβ (q)m×m , where ψβ is an error distribution, where β is a Gaussian error parameter given by β = 1/poly(n), where the decrypt function receives as inputs T and C and outputs the information B in accordance with B = T−1 ∙ (TCTt mod q) ∙ (Tt) −1 mod p, where the encryption scheme is homomorphic and supports computing bilinear forms.], but Halevi does not teach wherein the generating the ciphertext comprising: performing a rounding process for sending the generated ciphertext to a smaller modulus area.
However, DingJ does teach wherein the generating the ciphertext comprising: performing a rounding process for sending the generated ciphertext to a smaller modulus area. [DingJ, page 5 lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej, Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Halevi’s system with a motivation to [DingJ, page 2 lines 8 – 14]

 	As per claim 2, modified Halevi teaches the encryption method as claimed in claim 1, wherein the generating the ciphertext comprises performing message encryption without Gaussian sampling. [Halevi, col. 8 lines 28 – 34 discloses the basis of the exemplary encryption scheme is a trapdoor sampling algorithm first constructed by Ajtai [3], and later improved by Alwen and Peikert [4]. The trapdoor sampling procedure generates an (almost) uniformly random matrix A ε Zqm×n, together with T ε Zm×m such that: (a) T ∙ A = 0(mod q), (b) T is invertible, and (c) the entries of T are small (e.g., of size O(n log q))]

Regarding claim 3, modified Halevi teaches the encryption method as claimed in claim 1, but Halevi does not teach wherein the generating the ciphertext comprises calculating a first value which is obtained by calculating the first random matrix and a random vector, and calculating a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector.
	However, DingJ does teach wherein the generating the ciphertext comprises calculating a first value which is obtained by calculating the first random matrix and a random vector, [DingJ, page 4 lines 34 – 35 to page 5 lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and calculating a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector [DingJ, page 4 lines 34 – 35 to page 5 lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6] 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Halevi’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Regarding claim 8, Halevi teaches a calculation device, comprising: a memory configured to store a second random matrix obtained by calculating a first random matrix and a secret key; [Halevi, col. 6 lines 56 – 67 discloses the public key of the exemplary scheme is the random matrix A ε Zqm×n, and the secret key is a “trapdoor matrix” T with small entries, satisfying T ∙ A = 0(mod q). The message space for the encryption scheme is the ring of m-by-m matrices of integers mod p (with the operations of matrix addition and multiplication). The scheme can work over any ring Zp, as long as p is sufficiently smaller than the LWE modulus q. To encrypt a matrix B ε Zpm×m, the encryptor chooses a random matrix S ε Zpn×m and a “small error matrix” X from the LWE error distribution. The ciphertext C is then C = A ∙ S + p ∙ X + B. One might want to keep in mind that the ciphertext is of the form (low-rank-matrix) + (small-noise-divisible-by-p) + (message). Decrypting the ciphertext involves multiplying the ciphertext by the trapdoor matrix T on the left (which gets rid of the low-rank matrix), then multiplying by T−1 mod p to eliminate the noise, B = T−1 ∙ (T ∙ C mod q) mod p. Col. 7 lines 1 – 4 discloses this works because T, X, and B are all small, hence all the entries in T ∙ (pX + B) are less than q, which means that (T ∙ C mod q) equals T ∙ (pX + B) over the integers (not just mod q), and therefore it is equal to T ∙ B mod p] and a processor configured to generate a ciphertext corresponding to a message using the second random matrix, [Halevi, col. 3 lines 21 – 56 discloses a computer readable storage medium tangibly embodying a program of instructions executable by a machine for performing operations, the operations comprising: receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme that comprises an encrypt function and a decrypt function; and encrypting the information B in accordance with the encrypt function of the encryption scheme to obtain the ciphertext C, where the encryption scheme utilizes at least one public key A and at least one private key T corresponding to the at least one public key A, where the information B, the ciphertext C, the at least one public key A and the at least one private key T are matrices, where B ϵ ℤpm+m, C ϵ ℤqmxm, A ϵ ℤqmxn and T ϵ ℤqmxm, where n denotes a security parameter and m, q = poly(n), where q is an odd prime number, where p is in integer, where q > p, where the encrypt function receives as inputs A and B and outputs the ciphertext C as C ← AS + pX + B(mod q), where S is a random matrix and S ⟵ $ ℤqn×m, where X is an error matrix and X ⟵ $ Ψβ (q)m×m , where ψβ is an error distribution, where β is a Gaussian error parameter given by β = 1/poly(n), where the decrypt function receives as inputs T and C and outputs the information B in accordance with B = T−1 ∙ (TCTt mod q) ∙ (Tt) −1 mod p, where the encryption scheme is homomorphic and supports computing bilinear forms.], but Halevi does not teach wherein the processor performs a rounding process for sending the generated ciphertext to a smaller modulus area.
However, DingJ does teach wherein the processor performs a rounding process for sending the generated ciphertext to a smaller modulus area. [DingJ, page 5 lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej, Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Halevi’s system with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

As per claim 9, modified Halevi teaches the calculation device as claimed in claim 8, wherein the processor performs message encryption without Gaussian sampling. [Halevi, col. 8 lines 28 – 34 discloses the basis of the exemplary encryption scheme is a trapdoor sampling algorithm first constructed by Ajtai [3], and later improved by Alwen and Peikert [4]. The trapdoor sampling procedure generates an (almost) uniformly random matrix A ε Zqm×n, together with T ε Zm×m such that: (a) T ∙ A = 0(mod q), (b) T is invertible, and (c) the entries of T are small (e.g., of size O(n log q)).]

Regarding claim 10, modified Halevi teaches the calculation device as claimed in claim 8, but Halevi does not teach wherein the processor is configured to: calculate a first value which is obtained by calculating the first random matrix and a random vector, and calculate a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector.
	However, DingJ does teach wherein the processor is configured to: calculate a first value which is obtained by calculating the first random matrix and a random vector, [DingJ, page 4 lines 34 – 35 to page 5 lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and calculate a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector [DingJ, page 4 lines 34 – 35 to page 5 lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6] 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Halevi’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Regarding claim 14, Halevi teaches a recording medium on which a program code is stored, the program code sequentially performing the steps for: calculating a second random matrix using a first random matrix and a secret key; [Halevi, col. 6 lines 56 – 67 discloses the public key of the exemplary scheme is the random matrix A ε Zqm×n, and the secret key is a “trapdoor matrix” T with small entries, satisfying T ∙ A = 0(mod q). The message space for the encryption scheme is the ring of m-by-m matrices of integers mod p (with the operations of matrix addition and multiplication). The scheme can work over any ring Zp, as long as p is sufficiently smaller than the LWE modulus q. To encrypt a matrix B ε Zpm×m, the encryptor chooses a random matrix S ε Zpn×m and a “small error matrix” X from the LWE error distribution. The ciphertext C is then C = A ∙ S + p ∙ X + B. One might want to keep in mind that the ciphertext is of the form (low-rank-matrix) + (small-noise-divisible-by-p) + (message). Decrypting the ciphertext involves multiplying the ciphertext by the trapdoor matrix T on the left (which gets rid of the low-rank matrix), then multiplying by T−1 mod p to eliminate the noise, B = T−1 ∙ (T ∙ C mod q) mod p. Col. 7 lines 1 – 4 discloses this works because T, X, and B are all small, hence all the entries in T ∙ (pX + B) are less than q, which means that (T ∙ C mod q) equals T ∙ (pX + B) over the integers (not just mod q), and therefore it is equal to T ∙ B mod p] generating a ciphertext corresponding to a message using the second random matrix, [Halevi, col. 3 lines 21 – 56 discloses a computer readable storage medium tangibly embodying a program of instructions executable by a machine for performing operations, the operations comprising: receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme that comprises an encrypt function and a decrypt function; and encrypting the information B in accordance with the encrypt function of the encryption scheme to obtain the ciphertext C, where the encryption scheme utilizes at least one public key A and at least one private key T corresponding to the at least one public key A, where the information B, the ciphertext C, the at least one public key A and the at least one private key T are matrices, where B ϵ ℤpm+m, C ϵ ℤqmxm, A ϵ ℤqmxn and T ϵ ℤqmxm, where n denotes a security parameter and m, q = poly(n), where q is an odd prime number, where p is in integer, where q > p, where the encrypt function receives as inputs A and B and outputs the ciphertext C as C ← AS + pX + B(mod q), where S is a random matrix and S ⟵ $ ℤqn×m, where X is an error matrix and X ⟵ $ Ψβ (q)m×m , where ψβ is an error distribution, where β is a Gaussian error parameter given by β = 1/poly(n), where the decrypt function receives as inputs T and C and outputs the information B in accordance with B = T−1 ∙ (TCTt mod q) ∙ (Tt) −1 mod p, where the encryption scheme is homomorphic and supports computing bilinear forms.], but Halevi does not teach wherein the generating the 
However, DingJ does teach wherein the generating the ciphertext comprising: performing a rounding process for sending the generated ciphertext to a smaller modulus area. [DingJ, page 5 lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej, Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Halevi’s system with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9252954 B2 to Halevi et al., (hereafter, "Halevi") in view of Ding, J. “New cryptographic constructions using generalized LWE.”, 2012 (hereafter, “DingJ”) and in further view of US


Regarding claim 4, modified Halevi teaches the encryption method as claimed in claim 3, but modified Halevi does not teach the generating the ciphertext further comprises performing a rounding process for the first value, and performing a rounding process for the result value obtained by calculating the second random matrix and the random vector.
However, Lee does teach the generating the ciphertext further comprises performing a rounding process for the first value, [Lee, para. 25 discloses outputting an encryption round function value based on an encryption round function value from a previous encryption round, the length of the plaintext, and the encryption/decryption keys] and performing a rounding process for the result value obtained by calculating the second random matrix and the random vector. [Lee, para. 25 discloses outputting the ciphertext based on an encryption round function value from a previous encryption round, the length of the secret key, and the length of the plaintext, wherein the encryption/decryption keys in outputting the encryption round function value based on the encryption round function value from the previous encryption round, the length of the plaintext, and the encryption/decryption keys]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Halevi’s system, with a motivation to have the configuration for plaintext having a bit length ranging from 8 to 128, ciphertext having the same bit length as the plaintext may be promptly generated, and the ciphertext may be promptly reconstructed into plaintext and preserve the encoding format of data using a proposed variable length block cipher for plaintext having a specific encoding format, ciphertext having the same encoding format as the plaintext may be promptly generated, and the ciphertext may be promptly reconstructed into plaintext. [Lee, para. 226 – 227]

Regarding claim 15, modified Halevi teaches the calculation device as claimed in claim 10, but modified Halevi does not teach wherein the processor is configured to: perform a rounding process for the first value, and perform a rounding process for the result value obtained by calculating the second random matrix and the random vector.
However, Lee does teach wherein the processor is configured to: perform a rounding process for the first value, [Lee, para. 25 discloses outputting an encryption round function value based on an encryption round function value from a previous encryption round, the length of the plaintext, and the encryption/decryption keys] and perform a rounding process for the result value obtained by calculating the second random matrix and the random vector. [Lee, para. 25 discloses outputting the ciphertext based on an encryption round function value from a previous encryption round, the length of the secret key, and the length of the plaintext, wherein the encryption/decryption keys in outputting the encryption round function value based on the encryption round function value from the previous encryption round, the length of the plaintext, and the encryption/decryption keys]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Halevi’s system, with a motivation to have the configuration for plaintext having a bit length ranging from 8 to 128, ciphertext having the same bit length as the plaintext may be promptly generated, and the ciphertext may be promptly reconstructed into plaintext and preserve the encoding format of data using a proposed variable length block cipher for plaintext having a specific encoding format, ciphertext having the same encoding format as the plaintext may be promptly generated, and the ciphertext may be promptly reconstructed into plaintext. [Lee, para. 226 – 227]

Claims 5 - 7, 12 - 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9252954 B2 to Halevi et al., (hereafter, "Halevi") in view of Ding, J. “New cryptographic constructions using generalized LWE.”, 2012 (hereafter, “DingJ”) and in further view of US
20170104590 A1 to Wang

Regarding claim 5, modified Halevi teaches the encryption method as claimed in claim 1, but modified Halevi does not further comprising: calculating the first random matrix including randomly-determined values; calculating a public key using the second random matrix.
However, Wang does teaches comprising: calculating the first random matrix including randomly-determined values; [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G=SG1AP ] calculating a public key using the second random matrix. [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G=SG1AP]
	Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Wang’s system with Halevi’s system, with a motivation to  [Wang, para. 44 and 48]

Regarding claim 6, modified Halevi teaches the encryption method as claimed in claim 5, but modified Halevi does not teach wherein the calculating the secret key comprises calculating the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form.
However, DingJ does teaches wherein the calculating the secret key comprises calculating the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form. [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Halevi’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which [DingJ, page 2 lines 8 – 14]

As per claim 7, modified Halevi does teach the encryption method as claimed in claim 5, further comprising: extracting an error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution, wherein a size of the error is determined by an error parameter which is greater than zero and less than one. [Halevi, col. 3 lines 45 - 52 discloses where X is an error matrix and X ⟵ $ Ψβ (q)m×m , where ψβ is an error distribution, where β is a Gaussian error parameter given by β = 1/poly(n)]

Regarding claim 12, modified Halevi teaches the calculation device as claimed in claim 16, but modified Halevi does not teach wherein the processor is configured to: calculate the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form.
However, DingJ does teaches wherein the processor is configured to: calculate the secret key by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form. [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)]
[DingJ, page 2 lines 8 – 14]

As per claim 13, modified Halevi does teach the calculation device as claimed in claim 8, wherein the processor is configured to: extract an error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution, wherein a size of the error is determined by an error parameter which is greater than zero and less than one. [Halevi, col. 3 lines 45 - 52 discloses where X is an error matrix and X ⟵ $ Ψβ (q)m×m , where ψβ is an error distribution, where β is a Gaussian error parameter given by β = 1/poly(n)]

Regarding claim 16, modified Halevi teaches the calculation device as claimed in claim 10, but modified Halevi does not wherein the processor is configured to: calculate the first random matrix including randomly-determined values; calculate the secret key; calculate a public key using the second random matrix. 
However, Wang does teaches wherein the processor is configured to: calculate the first random matrix including randomly-determined values; [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G=SG1AP ] calculate the secret key; [Wang, para. 56 discloses selecting an [n, k] linear code generator matrix Gs=[g0, . . . , gn] over GF(q) as the private key] calculate a public key using the second random matrix. [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G=SG1AP]
	Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Wang’s system with Halevi’s system, with a motivation to provide encryption and decryption methods of McEliece type which are capable of improving the security level of a cryptosystem and allow the private generator matrix to disguise into the public one by inserting and mixing random columns within the private generator matrix. [Wang, para. 44 and 48]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434